In a negligence action to recover damages for personal injuries, the defendant Abrams appeals from so much of a judgment of the Supreme Court, Nassau County, entered March 4, 1960, after a jury trial, as is in favor of plaintiff and against said defendant. Such portion of the judgment is for the sum of $25,000 awarded by the jury’s verdict, plus costs. Judgment reversed on the facts, action severed as to said defendant, and a new trial granted as to him, with costs to abide the event, unless, within 20 days after entry of the order hereon, plaintiff shall stipulate to reduce the verdict against said defendant from $25,000 to $15,000, in which event the judgment as so reduced and insofar as appealed from, is affirmed, without costs. The evidence establishes: (1) that as a result of the accident plaintiff suffered an aggravation to a long, pre-existing back condition; and (2) that since the accident, which occurred more than six years ago, plaintiff has continued his work which includes physical labor. Under all the circumstances, it is our opinion that the amount of the jury’s verdict is grossly excessive. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.